280 S.W.3d 793 (2009)
John Joseph EASTON, Plaintiff/Appellant,
v.
DIRECTOR OF REVENUE, STATE of Missouri, Defendant/Respondent.
No. ED 91457.
Missouri Court of Appeals, Eastern District, Division Three.
April 21, 2009.
Michael Freeman Jones, Saint Louis, MO, for Defendant/Appellant.
Director of Revenue James Artelle Chenault, III, Jefferson City, MO, for Plaintiff/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
John Joseph Easton (Appellant) appeals from the judgment of the trial court in favor of the Director of Revenue on Appellant's petition for review of the revocation of his driver's license under Section 577.041 RSMo 2006. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not commit error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm *794 the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).